FILE COPY


                    THE SUPREME COURT OF TEXAS
                    Post Office Box 12248
                    Austin, Texas 78711
                                                                        (512) 463-1312



                                    January 24, 2020

Michael W. McDonald                          Colette Savage
Martin Showers Smith & McDonald              7154 State St., #302
P.O. Box 257                                 Boise, ID 83714
Hillsboro, TX 76645                          * DELIVERED VIA E-MAIL & POSTAL *
* DELIVERED VIA E-MAIL *

Honorable A. Lee Harris
Po Box 874
#1 Waco Street 2Nd Floor Ct House
Hillsboro, TX 76645

RE:    Case Number: 19-1013
       Court of Appeals Number: 10-16-00094-CV
       Trial Court Number: 52939

Style: IN RE COLETTE SAVAGE


Dear Counsel:

       Today the Supreme Court of Texas issued the enclosed abatement order in the above-
referenced case.
                                                Sincerely,


                                                Blake A. Hawthorne, Clerk

                                                by Claudia Jenks, Chief Deputy Clerk

cc:     Nita Whitener (DELIVERED VIA E-MAIL)
        District Clerk Hill County (DELIVERED VIA E-MAIL)